Citation Nr: 1750075	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  04-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for weight loss, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992.  He had service in Southwest Asia from December 31, 1990 to May 3, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction of the Veteran's case currently resides with the Pittsburgh, Pennsylvania RO.

In August 2007 the Board granted service connection for a sleep disorder but denied the Veteran's claims for service connection for muscle pain, joint pain, memory loss, decreased concentration, weight loss, fatigue, recurrent headaches, anxiety disorder/mood disorder, and PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In August 2008, pursuant to a joint motion for remand (JMR) the Court vacated the Board's decision in part and remanded the case for further development and adjudication.  However, the Board's grant of service connection for a sleep disorder was left intact by the Court.  

The Board remanded the case in February 2009 and November 2016 for further development.  The case has now been returned to the Board.  Following the 2016 November decision the RO incorporated the Veteran's symptoms of memory loss, decreased concentration, fatigue, anxiety disorder, and mood swings as part of the rating for PTSD and a psychiatric condition.  The Board does not presently have jurisdiction over particular rating and compensation for these symptoms.  A review of the file shows that the Veteran has other cases being currently handled by the RO and the Board does not presently see a need to take up these issues, and by deciding, prematurely end them.  

Following the most recent remand, the RO granted service connection for recurrent headaches and a left lower extremity muscle disability.  As the RO decision is a complete grant of the benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The Board also notes that as part of the post-remand development, the RO obtained an opinion in March 2017 in which the examiner found that the Veteran did not have fibromyalgia.  Following this opinion, the RO denied service-connection for fibromyalgia by way of the March 2017 Supplemental Statement of the Case.  Ultimately, the Board concludes that it need not take up the issue of fibromyalgia as the medical exam indicates that the Veteran has never claimed to have fibromyalgia, the examiner did not find otherwise, and the Board grants entitlement to service-connection for the symptoms contemplated in the course of the fibromyalgia examination; thereby ensuring that the Veteran receives compensation irrespective of the Boards decision not to take up the issue.  


FINDINGS OF FACT

1.  The Veteran has an undiagnosed illness disability characterized by joint pain.  

2.  The Veteran has an undiagnosed illness disability characterized by muscle pain.  

3.  The Veteran does not currently have a weight-loss disability, including as due to an undiagnosed illness.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for muscle pain as an undiagnosed disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for joint pain as an undiagnosed disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for weight loss as an undiagnosed disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law Governing Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1).  The DD Form 214 and DD Form 215 reflect that the Veteran served in Southwest Asia from February 1991 to June 1991; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317. 

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

II.  MUSCLE PAIN AND JOINT PAIN 

By resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least equipoise and grants entitlement to service connection for both joint and muscle pain as undiagnosed illness disabilities.  There is no dispute that the Veteran has the requisite qualifying Gulf War service.  Further, there is no dispute that the Veteran is competent to report his pain symptomatology.  Instead the issue turns on whether the Veteran suffered from a qualifying undiagnosed illness.  In that regard the Board notes that the Veteran's primary complaints are expressly contemplated by the regulation as being manifestations of an undiagnosed illness.  Additionally, years of medical testing and treatment have not revealed a consistent medical diagnosis for the Veteran's muscle and joint pain.

Specifically, the Veteran underwent a series of VA medical examinations in March 2017 which failed to provide a medical explanation by way of a diagnosis for the Veteran's muscle and joint pain.  The examiner addressed various conditions including fibromyalgia, back and neck issues, muscle injuries, sleep apnea, and peripheral nerve examinations.  However, none of these examinations provided a comprehensive explanation for the Veteran's long reported joint and muscle pain.  In finding that the Veteran does not have fibromyalgia, the examiner opined that many of the Veteran's symptoms may be explained by his other conditions, but did not elaborate.  The Board need not decide whether this portion of the opinion was adequate as the Board grants entitlement to service-connection for disabilities which contemplate the Veteran's muscle and joint pain, and the Veteran already has compensation for the other symptoms contemplated by the fibromyalgia medical examination.  The Board grants entitlement based on the Veteran's own competent reports of his symptomatology, the fact that years of medical examination have not given a consistent diagnosis, and based on the October 2001 medical opinion of Dr. S translated from German which indicates that the Veteran's joint and muscle pain are connected to his gulf war participation.  

III.  WEIGHT CONDITION

The Board denies entitlement to service-connection for the Veteran's weight loss condition as the most probative evidence of record indicates that the Veteran does not suffer from a current medical disability and consequently does not meet that element of service connection.  There is no dispute that the Veteran's weight has fluctuated and that he has lost weight.  The Veteran is certainly competent to report his weight loss.  However, the Veteran is not competent to opine as to whether his weight loss constitutes a medically significant disability.  Similarly, the Board is not competent to make this determination.  Rather, the Board turns to the March 2017 medical opinion which concluded that the Veteran's weight fluctuations do not represent a significant degree of pathology.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with a reference to the supporting medical data and records and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner did opine that the Veteran's weight fluctuations are related to his mental health conditions.  The issue of the appropriate rating for the Veteran's presently service-connected conditions is not before the Board at this time, and accordingly, the Board cannot take up the issue of how, if at all, the weight fluctuations should be contemplated by the Veteran's rating.  

ORDER

Entitlement to service connection for joint pain as due to an undiagnosed illness is granted. 

Entitlement to service connection for muscle pain as due to an undiagnosed illness is granted.  

Entitlement to service connection for weight loss, to include as due to an undiagnosed illness is denied. 



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


